   Case: 1:19-cv-01610 Document #: 256 Filed: 07/05/21 Page 1 of 5 PageID #:4965




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

CHRISTOPHER MOEHRL, et al.,                      )
on behalf of themselves and all others           )
similarly situated,                              )
                                                 )
               Plaintiffs,                       )
                                                 )          No. 19-cv-01610
       v.                                        )
                                                 )          Judge Andrea R. Wood
THE NATIONAL ASSOCIATION OF                      )
REALTORS, et al.,                                )
                                                 )
               Defendants.                       )

                                             ORDER

         Defendants HomeServices of America, Inc., HSF Affiliates, LLC, The Long & Foster
Companies, Inc., and BHH Affiliates, LLC’s motion to strike the class definition and require its
amendment to excise arbitrating plaintiffs [205] is denied. See the accompanying Statement for
details.

                                         STATEMENT

        Plaintiffs are seven individuals who sold their homes on a local database of properties for
sale known as a Multiple Listing Service (“MLS”). They have brought the present antitrust class
action alleging that the National Association of Realtors and multiple real estate brokerage firms
violated § 1 of the Sherman Act, 15 U.S.C. § 1, by conspiring to implement and enforce
anticompetitive restraints that cause home sellers like Plaintiffs and other members of the putative
class to pay inflated commissions in connection with the sale of their homes. Specifically,
Plaintiffs challenge Defendants’ alleged agreement to allow home sellers to list their homes on an
MLS only if they make a single, set offer of compensation to any broker who successfully finds a
buyer for their home. Defendants HomeServices of America, Inc., HSF Affiliates, LLC, The Long
& Foster Companies, Inc., and BHH Affiliates, LLC (collectively, “HomeServices Defendants”)
have now moved to strike certain class allegations and narrow the class definition to exclude
putative class members who signed an arbitration agreement. (Dkt. No. 205.) For the reasons that
follow, HomeServices Defendants’ motion is denied.

                                                 I.

        At the heart of the antitrust conspiracy alleged in Plaintiffs’ Consolidated Class Action
Complaint (“CAC”) is one of the policies governing MLSs set forth in the Handbook on Multiple
Listing Policies, which the local realtor associations that own the MLSs must agree to and
enforce. (CAC ¶¶ 57–59, 94, 97, Dkt. No. 84.) In particular, Section 2-G-1 of the Handbook on
   Case: 1:19-cv-01610 Document #: 256 Filed: 07/05/21 Page 2 of 5 PageID #:4966




Multiple Listing Policies requires any real estate broker listing a property for sale on an MLS to
make a blanket unilateral offer of compensation to any broker who finds a buyer for the home.
(Id. ¶¶ 3, 51, 60.) As a result of Section 2-G-1, a homebuyer does not have to pay any
compensation to their broker. (Id. ¶ 47, 79.) Rather, according to the listing agreement between
the seller and the seller-broker, the seller will set the total commission to be paid to the seller-
broker with the expectation that a portion of the commission will be paid to the buyer-broker. (Id.
¶¶ 46–48.) Thus, the buyer-broker receives their commission out of the total commission paid by
the seller. (Id.)

        According to Plaintiffs, by adopting and enforcing Section 2-G-1 and certain related rules,
Defendants have engaged in a continuing contract, combination, or conspiracy to unreasonably
restrain price competition among real estate brokers in violation of § 1 of the Sherman Act. (Id.
¶¶ 1, 156.) Furthermore, those anti-competitive restraints caused Plaintiffs to pay inflated
commissions in connection with the sale of their homes. (Id.) Thus, Plaintiffs have brought the
present action on behalf of themselves and a class of “all persons who paid a broker commission
since March 6, 2015 in connection with the sale of residential real estate listed on one of” twenty
MLSs covering various regions across the United States. (Id. ¶¶ 18, 142–43.)

        Plaintiffs’ CAC treats HomeServices Defendants and their wholly owned or controlled
subsidiaries collectively as a single real estate brokerage firm that it describes as “the second
largest residential real estate brokerage firm in the United States of America.” (Id. ¶ 34.) In their
motion to strike, HomeServices Defendants take issue with the CAC’s treatment of their corporate
structure. They describe Defendant HomeServices of America, Inc. as a holding company that
owns at least twelve subsidiaries that operate brokerages that list homes on MLSs. Relevant here,
HomeServices Defendants emphasize that eleven of those twelve subsidiaries used, for at least a
portion of the class period, listing agreements containing a binding arbitration clause.
Consequently, HomeServices Defendants claim that thousands of putative class members have
agreed to arbitrate the antitrust claim brought in this action. None of the named Plaintiffs’ listing
agreements contained an arbitration clause. HomeServices Defendants therefore contend that no
Plaintiff can adequately represent putative class members who agreed to arbitrate. Accordingly,
HomeServices Defendants move to strike the class definition and amend it to exclude from the
class those home sellers whose listing agreement contained an arbitration agreement.

                                                   II.

         Federal Rule of Civil Procedure 23(c)(1)(A) requires a federal district court to rule at “an
early practicable time after a person sues or is sued as a class representative . . . whether to certify
the action as a class action.” “Although most often it will not be ‘practicable’ for the court to do
that at the pleading stage, sometimes the complaint will make it clear that class certification is
inappropriate.” Buonomo v. Optimum Outcomes, Inc., 301 F.R.D. 292, 295 (N.D. Ill. 2014)
(internal quotation marks and alterations omitted). Thus, a motion to strike class allegations may
be appropriate where “the plaintiff’s class allegations are facially and inherently deficient.” Id.
Where that is the case, a motion to strike class allegations may be ruled on before the plaintiff
moves for class certification. Valentine v. WideOpen West Finance, LLC, 288 F.R.D. 407, 414
(N.D. Ill. 2012). However, if “the dispute concerning class certification is factual in nature and




                                                   2
    Case: 1:19-cv-01610 Document #: 256 Filed: 07/05/21 Page 3 of 5 PageID #:4967




discovery is needed to determine whether a class should be certified, a motion to strike the class
allegations at the pleading stage is premature.” Buonomo, 301 F.R.D. at 295.

        A motion to strike class allegations is evaluated under Rule 23, rather than Rule 12(f).
Buonomo, 301 F.R.D. at 295. Rule 23 requires a plaintiff to satisfy each of the four requirements
of Rule 23(a): numerosity, commonality, typicality, and adequacy of representation. Valentine,
288 F.R.D. at 414. Rule 23(a) performs a gate-keeping function for all class actions, and a
plaintiff must satisfy each requirement of Rule 23(a) before the Court’s analysis may proceed.
Bell v. PNC Bank, Nat’l Ass’n, 800 F.3d 360, 374 (7th Cir. 2015). Once the plaintiff has satisfied
Rule 23(a), he must also meet at least one of Rule 23(b)’s provisions. Wright v. Family Dollar,
Inc., No. 10 C 4410, 2010 WL 4962838, at *2 (N.D. Ill. Nov. 30, 2010). Plaintiffs here seek
certification under Rules 23(b)(2) and (b)(3). Rule 23(b)(2) allows class certification where “the
party opposing the class has acted or refused to act on grounds that apply generally to the class, so
that final injunctive relief or corresponding declaratory relief is appropriate respecting the class as
a whole.” Rule 23(b)(3) allows class certification where “the court finds that questions of law or
fact common to class members predominate over any questions affecting only individual
members, and that a class action is superior to other available methods for fairly and efficiently
adjudicating the controversy.” “Failure to meet any of Rule 23’s requirements precludes class
certification.” Buonomo, 301 F.R.D. at 295 (quoting Harper v. Sheriff of Cook County, 581 F.3d
511, 513 (7th Cir. 2009)).

        Here, HomeServices Defendants contend that the class definition must be narrowed to
exclude class members whose listing agreement included an arbitration clause because no named
Plaintiff will be able to represent those absent class members adequately. In support of their
motion, HomeServices Defendants attach as exhibits numerous of their affiliates’ listing
agreements that contain arbitration provisions. (See generally Dkt. Nos. 206-2–206-12.) That,
however, raises the issue of whether it is even appropriate for the Court to consider these
materials from outside the pleadings in connection with a motion to strike class allegations.1
Many courts in the Seventh Circuit deciding motions to strike class allegations often find that
their “review is limited to whether the class allegations in the Complaint are facially and
inherently defective.” E.g., Wolfkiel v. Intersections Ins. Servs. Inc., 303 F.R.D. 287, 292–93
(N.D. Ill. 2014). Others have found that because a “motion to strike class allegations is a vehicle
for analyzing the appropriateness of class certification . . . the court is not limited to the face of
[the] complaint when considering the motion.” Lee v. Child.’s Place Retail Stores, Inc., No. 14 C
3258, 2014 WL 5100608, at *2 (N.D. Ill. Oct. 8, 2014). Nonetheless, “the majority view is that,
when a defendant moves to strike class allegations, the inquiry is limited to the facial plausibility
of the class as alleged in the complaint.” Lukis v. Whitepages Inc., No. 19 C 4871, 2021 WL
1600194, at *12 (N.D. Ill. Apr. 23, 2021).



1
  Matters outside of the pleadings can, of course, be incorporated by reference “if they are referred to in the
plaintiff’s complaint and are central to his claim.” Brownmark Films, LLC v. Comedy Partners, 682 F.3d
687, 691 (7th Cir. 2012). While the CAC refers generally to Defendants’ listing agreements, those general
references are not sufficient to incorporate by reference listing agreements from HomeServices
Defendants’ subsidiaries, especially since no subsidiary is named as a Defendant.



                                                      3
    Case: 1:19-cv-01610 Document #: 256 Filed: 07/05/21 Page 4 of 5 PageID #:4968




         In this case, it does not matter which view the Court adopts. Under the majority view,
there is nothing in the CAC indicating that any class member agreed to arbitrate this dispute, nor
is there any other basis for the Court to conclude that the class definition is facially and inherently
defective. See Pang v. Samsung Elecs. Am., Inc., No. 18-cv-01882-PJH, 2018 WL 4491154, at *2
(N.D. Cal. Sept. 19, 2018) (“[T]he court has serious concerns about the scope of plaintiffs’
proposed class because in contrast to a majority of the putative class members, the named
plaintiffs are not subject to an arbitration agreement. However, the court does not believe that
defendant’s motion to strike—supported by external evidence—is the appropriate vehicle for
resolving those concerns.”). But even taking into account that many of the listing agreements of
HomeServices Defendants’ subsidiaries contained arbitration agreements, the Court concludes
that it would be premature to narrow the class definition at this stage. See, e.g., Woodburn v. City
of Henderson, No. 2:19-cv-01488-JAD-VCF, 2020 WL 5805503, at *4 & n.4 (“[N]umerous
district courts have declined to strike class allegations on the basis that some or all absent class
members are bound by arbitration provisions.”).

         The issues surrounding the arbitration agreements are highly factual and involve dozens of
different arbitration provisions, each with differing language and scope. See Delgado v. I.C. Sys.,
Inc., No. 17 C 1366, 2017 WL 9939630, at *1 (N.D. Ill. May 18, 2017) (declining to strike the
plaintiff’s class allegations on the ground that some absent class members agreed to arbitrate
because “[t]he numerous legal and factual issues that would need to be resolved before enforcing
any arbitration agreement that may be at issue . . . preclude resolution of this issue” on a motion to
strike). And, as HomeServices Defendants acknowledge, certain subsidiaries’ arbitration
provisions were not even in effect for the entirety of the class period. Discovery in this matter is
ongoing and the fact that an unknown number (but surely a minority)2 of the putative class agreed
to arbitrate constitutes an adequate basis to narrow the class definition before class discovery has
concluded.




2
  HomeServices Defendants do not contend that the class members who agreed to arbitrate would
constitute a majority or even a substantial minority of the class. Indeed, none of the other three real estate
brokerage firms named as Defendants contend that their listing agreements contain arbitration agreements,
and HomeServices Defendants concede that not every one of their home-seller clients agreed to arbitrate.
By contrast, the case that HomeServices Defendants cite as support for narrowing the class definition on
the basis of a motion to strike, Santangelo v. Comcast Corp., No. 15-cv-0293, 2017 WL 6039903 (N.D. Ill.
Dec. 6, 2017), involved a plaintiff who had opted out of an arbitration provision but sought to represent a
proposed class consisting mainly of individuals who had not opted out of arbitration. Id. at *2.



                                                     4
   Case: 1:19-cv-01610 Document #: 256 Filed: 07/05/21 Page 5 of 5 PageID #:4969




        Regardless of the merits of HomeServices Defendants’ arguments for narrowing the class
definition, the matter is best addressed when Plaintiffs move for class certification. Indeed, once
necessary class-related discovery has concluded, Plaintiffs might voluntarily decide to amend the
class definition to exclude those members who signed an arbitration agreement. See Dietrich v.
C.H. Robinson Worldwide, Inc., No. 18 C 4871, 2018 WL 6399199, at *1 (N.D. Ill. Dec. 6, 2018)
(denying motion to strike class allegations where the plaintiff, unlike the majority of the proposed
class, did not sign arbitration agreement due to the prospect that the plaintiff would “seek to
amend her proposed class description based on information obtained during discovery”). For that
reason, the Court denies as premature HomeServices Defendants’ motion to strike class
allegations.



Dated: July 5, 2021                                  __________________________
                                                     Andrea R. Wood
                                                     United States District Judge




                                                 5
